I would like to congratulate 
Mr. Sam Kutesa on his election to lead the General 
Assembly at its sixty-ninth session. I wish to thank him 
and the outgoing President, Mr. John Ashe, for their 
leadership. I must also commend Secretary-General 
Ban Ki-moon, who has more than measured up to the 
tremendous tasks associated with his high Office.

Allow me to extend my sympathies to the families 
of the victims of the tragic and appalling events that 
have recently unfolded around the world, from the 
passengers on Malaysia Airlines Flight MH-17 to the 
recent beheadings by the Islamic State of Iraq and 
Syria, to the victims of the Ebola epidemic and natural 
disasters. We will never forget those tragedies and the 
loss of lives.

I am humbled to speak in this hallowed Hall for the 
last time as President of my island nation, the Federated 
States of Micronesia. Like my predecessors, I come 
with great respect for this honourable institution. This 
global Organization is best suited to address and solve 
the pressing issues of our global family.

I have come to the United Nations compelled 
by the dictates of conscience. We are all stewards of 
God’s creation here on Earth. The bounties of Mother 
Nature are priceless, and we all bear the obligation to 
sustainably manage them.

Over 30 years ago, small island countries brought 
the issue of climate change to the attention of the 
United Nations. Some Members have criticized us for 
focusing too much on climate change and sea-level rise, 
but those issues influence our every decision and affect 
every aspect of life in our islands. Across the globe, the 
deadly impacts of climate change on the environment 
are stark realities. Others can afford to speak of them 
as future threats, but we in small island countries 
are already facing the impacts, which are worse than 
science predicted.

Micronesia means “little islands”, with atolls rising 
only a few feet above sea level. According to the Fifth 
Assessment Report of the Intergovernmental Panel 
on Climate Change, human-caused climate change 
is leading to sea-level rise, more frequent and more 
intense typhoons and severe droughts. A small increase 
in the sea level would be a catastrophe for the atolls 
of Micronesia. Our islands contribute almost nothing 
towards the causes of climate change, and yet we 
face the brunt of its adverse impacts. Climate change 
threatens our food and water security, the health of our 
population, the health of our oceans and coral reefs, 
our biodiversity and the very existence of our island 
nations.

What are we doing about it? Collectively, in order 
for small islands to survive, the Alliance of Small 
Island States (AOSIS) advocates for limiting global 
warming to well below a 1.5°C increase above the 
pre-industrial temperature. That requires immediate 
action from all stakeholders. Small Island Developing 
States (SIDS) must not be asked to fight climate change 
by themselves. On that note, we support the recently 
launched World Bank initiative on carbon pricing.

Next year, the twenty-first session of the Conference 
of the Parties to the United Nations Framework 
Convention on Climate Change (COP21), to be held 
in Paris, will establish a new climate change treaty, 
which will go into effect in 2020. However, the United 
Nations Environment Programme has identified a pre-
2020 emissions gap. Therefore, AOSIS has also made 


an important proposal to the work plan on enhancing 
mitigation ambitions in order to close the gap.

Micronesia has made an equally important proposal 
to amend the Montreal Protocol to phase down the 
production and consumption of hydrofluorocarbons 
(HFCs), which are powerful greenhouse gases. That 
action can reduce the global average temperature 
increase by up to 0.5°C by the end of this century. 
Reducing HFCs and other short-lived climate pollutants 
can reduce the rate of sea-level rise by 25 per cent. 
Near-term climate mitigation will give all atolls around 
the globe a chance to survive.

The Montreal Protocol’s success and enormous 
potential to protect the climate was recognized in The 
Economist this week. The magazine has a separate 
editorial entitled “Paris via Montreal: The quickest 
way to cut greenhouse gases is to expand the Montreal 
Protocol”. Indeed, the success of the Montreal Protocol 
in the next six months is our ticket to a successful 
outcome in Paris at COP 21. I commend the United 
States of America and China for continuing to work 
to fulfil their agreement to use the Montreal Protocol 
to reduce HFCs. I call on other world leaders to join 
Micronesia and adopt the proposed HFC amendment.

In the face of already occurring climate change 
impacts, the best small island nations can do on the 
ground is to try to anticipate and adapt to climate change 
and instil the best possible disaster risk reduction and 
response policies. Adaptation is therefore a priority 
in Micronesia’s Climate Change Act, which was 
recognized at the recent world summit of the Global 
Legislators Organization for a Balanced Environment. 
The Act implements our nationwide integrated disaster 
risk management and climate change policy. The goal of 
the policy is two-fold: first, to achieve economic growth 
and self-reliance within a framework of sustainable 
development, and secondly, to minimize the risks 
associated with all human-induced and natural hazards, 
including those associated with climate change.

Micronesia has also developed an agriculture policy 
to address food and water security and strengthen 
economic development. The policy also provides the 
basis for action to revitalize sustainable agriculture, 
while recognizing the major role played by traditional 
farming systems and the importance of climate-resilient 
crops. Other key national actions of Micronesia and 
other SIDS are reflected in the Majuro Declaration for 
Climate Leadership and the Palau Declaration on “The 
Ocean: Life and Future”.

In this International Year of Small Island 
Developing States, the United Nations has convened 
a number of important conferences whose outcomes 
must be incorporated into the post-2015 development 
agenda. In that regard, I stress the critical importance 
of implementing the Small Island Developing 
States Accelerated Modalities of Action — Samoa 
Pathway — the purpose of which is to stimulate 
sustainable development in SIDS through durable and 
genuine partnerships.

We note with appreciation the report by the 
Chairs of the Open Working Group on Sustainable 
Development Goals and fully endorse the proposed 
sustainable development goals (SDGs). We rely on 
our development partners to assist us in undertaking 
the actions identified in the Samoa Pathway and in 
fulfilling the SDGs in ways that are appropriate for our 
peoples and our cultures.

Clean energy and energy efficiency are two of the 
key engines for advancing our sustainable and low-
carbon development. Therefore, our national energy 
policy gives priority to energy efficiency and renewable 
energy. By 2020, the share of renewable energy sources 
will be at least 30 per cent of total energy production, 
while electricity efficiency will increase by 50 per cent. 
That will require harnessing sunshine, which we have 
in abundance, as well as renewable wind and marine 
energy resources. I call on our development partners 
to assist us in implementing our national energy 
policy, including through the SIDS Renewable Energy 
Initiative.

Our ocean and its resources are of paramount 
importance, but they are threatened by climate change 
and ocean acidification, which damage coral reefs and 
could alter the migration patterns of tuna, our most 
commercially valuable resource. Foreign vessels, 
which enjoy unprecedented returns from harvesting 
our exclusive economic zone, need to help us maintain 
the health, productivity and resilience of our ocean. 
Micronesia must also receive fair compensation for the 
value of its resources.

As part of a programme of sustainable use, we must 
reduce the amount of by-catch being discarded, bring 
it to shore and put it to good use. Illegal, unreported 
and unregulated fishing (IUU fishing) continues to 
threaten our ocean resources and undermines our 
economic sustainability. We all must abide by the rules. 
IUU fishing must be stopped.


Non-communicable diseases (NCDs) have become 
a leading cause of death in the Pacific. Therefore, 
Pacific leaders have declared NCDs an epidemic. Such 
diseases are lifestyle diseases, but they are compounded 
by climate change, which destroys our food crops 
and contaminates our water supplies. Tackling that 
multisectoral issue requires broad cooperation and 
support.

Human trafficking is one of the most serious social 
diseases of modern society. It robs individuals of their 
dignity, particularly women and children. Profiting 
from human misery is despicable. Micronesia supports 
the eradication of trafficking in all its forms. Objective 
and transparent ratings of countries will help achieve 
that goal.

We urge the establishment of the “One UN” 
approach for the North Pacific. We are now benefiting 
from the United Nations Joint Presence in the region, 
but we need to increase its efficiency at the country 
level. The One UN approach is timely as we position 
ourselves to implement the Samoa Pathway and the 
post-2015 development agenda, and it will help us 
address our national priorities.

Despite the United Nations target of setting aside 
0.7 per cent of gross national product for official 
development assistance, most developed nations fall far 
short of that goal. Small island developing States face 
unique challenges owing to our extreme vulnerabilities, 
including climate change. The need for financial and 
technical assistance from development partners is 
greater than ever, especially for human resources 
development and the capacity-building of domestic 
institutions.

Internationally agreed financial mechanisms such 
as the Green Climate Fund must be fully capitalized 
and sufficiently scaled up to support the post-2015 
development agenda. We applaud Germany, France and 
six other nations for pledging specific sums. We urge 
those countries and the other major economic Powers 
that are also the major polluters to deliver the funds.

My Government has liberalized its 
telecommunications system, and the World Bank is 
providing assistance in the form of grants for installing 
a state-of-the-art fibre-optic system in my country. That 
much-needed infrastructure will spur economic and 
social development. We continue to look to the World 
Bank, the International Telecommunication Union, 
the Asian Development Bank and other development 
partners to help us accelerate implementation of that 
new system and provide for cyber-security.

The reform of the Security Council is long overdue. 
A reformed Council should reflect the political realities 
of today. It would be inconceivable to have a reformed 
Council without permanent seats for Japan, Germany, 
Brazil and India, as well as representation for Africa.

Micronesia is confident that the United Nations 
can maintain international peace and security. It shines 
like a bright beacon of hope for those suffering from 
the ravages of war. Micronesia condemns senseless 
killings, no matter where they occur. The Middle East 
is a specific trouble spot that deserves this body’s 
attention. Peace can be achieved through mutual 
respect and economic stability, not by using civilian 
lives as shields.

Micronesia also looks to the United Nations to 
effectively address the global security threats posed by 
climate change. Micronesia has taken an active role in 
the international sustainable development and climate 
change negotiation processes. We will continue seeking 
solutions to those challenges, out of the conviction that 
it is our moral obligation to protect Mother Nature 
and her bounties. All countries must work together to 
protect our children’s future.
